Abatement Order filed March 17, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00553-CR
                                   ____________

                      CRAIG ALLEN NEALE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                       On Appeal from the County Court
                           Chambers County, Texas
                         Trial Court Cause No. 30348

                            ABATEMENT ORDER

      The reporter’s record in this case was due July 31, 2015. See Tex. R. App. P.
35.1. On November 13, 2015, volumes 6 and 7 of the reporter’s record were filed by
court reporter Audrey Waldrop. On January 7, 2016, this court ordered Tamara
Derouen, the substitute court reporter, to file the remainder of the record within 30
days. On February 8, 2016, Tamara Derouen requested an extension of time to file
the record to March 8, 2016. When the court granted the requested extension we
noted that no further extensions would be entertained absent exceptional
circumstances. On March 8, 2016, Derouen filed a further request for extension of
time, again stating she could file the record by March 8, 2016. The record has not
been filed with the court.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). It is the duty of the trial
court to ensure that its reporter’s work is timely accomplished by setting work
priorities. Tex. R. App. P. 13.3. Because the reporter’s record has not been filed
timely as ordered, we issue the following order.

      We direct the judge of the County Court to conduct a hearing at which the
court reporter, appellant’s counsel, and appellee’s counsel shall participate to (a)
determine the reason for failure to file the record; (b) establish a date certain when
the reporter’s record will be filed, and (c) make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 30 days of the date of
this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court also will
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated and the
trial court need not hold a hearing.
                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Wise.